STEVENSON, Judge.
Appellant, a defendant in a medical malpractice suit, seeks review of two non-final orders of the trial court: the first, an order denying her motion for improper venue; the second, an order denying her motion for rehearing of the improper venue motion. We affirm the timely appeal of the non-final order denying the motion to dismiss for improper venue because appellant did not meet her burden of showing that the plaintiffs choice of venue was improper. See Dolphin Cruise Line, Inc. v. Rubin, 603 So.2d 664 (Fla. 4th DCA 1992). We dismiss the appeal from the order denying the motion for rehearing. This court does not have jurisdiction to review an order on a motion for rehearing of an interlocutory order because this is not one of the non-final orders available for appeal under rule 9.130(a), Florida Rules of Appellate Procedure. Bastida v. Vitaver, 590 So.2d 1092 (Fla. 3d DCA 1991); Wharton v. DuBose, 458 So.2d 411 (Fla. 4th DCA 1984).
Accordingly, we affirm the order denying the motion for improper venue and dismiss the appeal of the order denying the motion for rehearing.
STONE and WARNER, JJ., concur.